Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 related to figure 4 and associated with claims 1-17.
Species 2 related to figure 5 and associated with claims 18-20. 
The species are independent or distinct because Species 1 provides the mutually exclusive characteristics of accessing data store content, determining correlations between online identities and entities, and creating a mapping of online identity to corresponding identities while Species 2 recites the mutually exclusive characteristics of receiving a certificate request, verifying the requestor and certificate request data and issuing a certificate. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bruce Johnson on 5/27/2022 a provisional election was made without traverse to prosecute the invention of Species 1, associated with claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps instructing accessing a data store corresponding to content provided by a first online identity, processing interaction content to identify correlations between the first online identity and a corresponding entity, and mapping the first online identity to the corresponding identity (finding similarities between an online account and a corresponding account). The aforementioned steps are “mental process/mathematical calculation/re-arranging human activities” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim does not recite any other active steps that utilize the mapping into a practical application.  The generically recited computer elements (processor, data store, memory, computing device) do not add a meaningful limitation to the abstraction idea because they amount to simply implementing the abstract idea on a computer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Applications 2013/0254535, 2015/0156194 and 2011/0154027.  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.

Claim Objections
Claims 1, 11 are objected to because of the following informalities:  The claims recites processing … the interaction data to identity.  Identity should be replaced with identify.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 8, 11, 12, 13, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connecting Users across Social Media Sites: A Behavioral-Modeling Approach by Reza Zafarani and Huan Liu hereafter Zafarani.
1. Zafarani discloses a system comprising: 
at least one processor (Abstract, a processor is implicit); and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method for mapping a first online identity (Abstract, memory is implicit), the method comprising: 
accessing a data store, the data store comprising at least interaction content corresponding to content provided by the first online identity during one or more online interactions (para 34-35, monitor user interactions and record, capture, or sample … interactions database may log and/or store) (Section 4.1, data preparation -> labeled data collection); 
processing the interaction content to identity one or more correlations between the first online identity and a corresponding entity (section 3.1, 3.2, 3.3; see also section 2, the set of all usernames C that are likely to belong to individual I. We denote set C as candidate usernames and, 2) for all candidate usernames c ∈ C, we check if c and u belong to the same individual and section 4.2); and 
mapping the first online identity to the corresponding entity (section 3.1, 3.2, 3.3, see also section 4.2, 4.4).

2. Zafarani discloses the system of claim 1, wherein the data store further comprises at least one of device access data, authentication data, session data, browsing data, online identity profile data, entity profile data and reputation metrics (section 3, username can be either  device access data, authentication data, online identity profile data or entity profile data).

3. Zafarani discloses the system of claim 1, wherein the data store is accessed directly by submitting a query and receiving query results from the data store (section 2, see above).

5. Zafarani discloses the system of claim 1, wherein processing the interaction content comprises: parsing the interaction content to identify at least one of a user name, an event, and a contextual domain (section 3); organizing the parsed data into one or more groups (section 2, see above); and determining one or more similarities in the one or more groups (section 2, see above).

6. Zafarani discloses the system of claim 5, wherein determining the one or more similarities comprises comparing a first name of the first online identity to a semantically-similar second name of the corresponding entity (section 3.3).

8. Zafrani discloses the system of claim 1, wherein processing the interaction content further uses a machine learning classifier to analyze interaction content corresponding to content provided by the first online identity (Abstract).  

Claims 11, 12, 13, 14, 16 are similar in scope to claims 1, 2, 3, 5, 6, 8 and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 9, 10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafarani as applied to claims 1, 5, 8, 11, 13 above, and further in view of Smith et al. (US 2015/0293997) hereafter Smith.
4. Zafarani discloses the system of claim 1, but does not explicitly disclose wherein the data store is accessed indirectly by submitting a search request via a searching utility. However, in an analogous art, Smith discloses user profile stitching including a data store is accessed indirectly by submitting a search request via a searching utility (para 25-27). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zafarani with the implementation of Smith in order to utilize statistical inference techniques to determine that two user profiles on two different platforms are actually profiles associated with, owned by, or used by the same user (para 24).

7. Zafrani discloses the system of claim 5, but does not explicitly disclose wherein determining the one or more similarities comprises: comparing a first set of device information for the first online identity to a second set of device information for the corresponding entity; matching one or more portions of the first and second sets of device information; using the matching one or more portions, identifying at least a second online identity; and identifying one or more correlations between the first online identity and second online identity. However, in an analogous art, Smith discloses user profile stitching including wherein determining the one or more similarities comprises: comparing a first set of device information for the first online identity to a second set of device information for the corresponding entity (para 53; see also fig 4A and 4B); matching one or more portions of the first and second sets of device information (para 89); using the matching one or more portions, identifying at least a second online identity (para 89); and identifying one or more correlations between the first online identity and second online identity (para 89).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zafarani with the implementation of Smith in order to utilize statistical inference techniques to determine that two user profiles on two different platforms are actually profiles associated with, owned by, or used by the same user (para 24).

9. Zafrani discloses the system of claim 8, but does not explicitly disclose wherein the machine learning classifier compares the style, tone and diction of interaction content and access times and GPS coordinates for a corresponding user session. However, in an analogous art, Smith discloses user profile stitching including wherein the machine learning classifier compares the style, tone and diction of interaction content and access times and GPS coordinates for a corresponding user session (Smith, para 34, 67-68, 79). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zafarani with the implementation of Smith in order to utilize statistical inference techniques to determine that two user profiles on two different platforms are actually profiles associated with, owned by, or used by the same user (para 24).

10. Zafrani discloses the system of claim 1, but does not explicitly disclose further comprising storing an indication of the mapping in the data store. However, in an analogous art, Smith discloses user profile stitching including storing an indication of the mapping in the data store (para 89). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Zafarani with the implementation of Smith in order to utilize statistical inference techniques to determine that two user profiles on two different platforms are actually profiles associated with, owned by, or used by the same user (para 24).

Claims 15, 17 are similar in scope to claims 7, 10 and are rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439